EXHIBIT 10.40
 
 
PURCHASE AGREEMENT


PURCHASE AGREEMENT (the “Agreement”), dated as of February 19, 2014, by and
between HPEV, INC., a Nevada corporation (the “Company”), and LINCOLN PARK
CAPITAL FUND, LLC, an Illinois limited liability company (the “Investor”).


WHEREAS:
 
Subject to the terms and conditions set forth in this Agreement, the Company
wishes to sell to the Investor, and the Investor wishes to buy from the Company,
up to Ten Million Dollars ($10,000,000) of the Company's common stock, $0.001
par value per share (the "Common Stock").  The shares of Common Stock to be
purchased hereunder are referred to herein as the "Purchase Shares."
 
NOW THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Investor hereby
agree as follows:
 
1.           CERTAIN DEFINITIONS.


For purposes of this Agreement, the following terms shall have the following
meanings:


(a)           “Accelerated Purchase Share Amount” means, with respect to any
Accelerated Purchase made pursuant to Section 2(b) hereof, the number of
Purchase Shares directed by the Company to be purchased by the Investor on an
Accelerated Purchase Notice, which number of Purchase Shares shall not exceed
the lesser of (i) 200% of the number of Purchase Shares to be purchased by the
Investor pursuant to the corresponding Regular Purchase Notice for the
corresponding Regular Purchase referred to in Section 2(b) hereof (subject to
the Purchase Share limitations contained in Section 2(a) hereof) and (ii) the
Accelerated Purchase Share Percentage multiplied by the trading volume of the
Common Stock on the Principal Market during normal trading hours on the
Accelerated Purchase Date.


(b)           “Accelerated Purchase Date” means, with respect to any Accelerated
Purchase made pursuant to Section 2(b) hereof, the Business Day immediately
following the applicable Purchase Date with respect to the corresponding Regular
Purchase referred to in Section 2(b) hereof.


(c)           “Accelerated Purchase Notice” means, with respect to any
Accelerated Purchase made pursuant to Section 2(b) hereof, an irrevocable
written notice from the Company to the Investor directing the Investor to buy a
specified Accelerated Purchase Share Amount on the applicable Accelerated
Purchase Date pursuant to Section 2(b) hereof at the applicable Accelerated
Purchase Price.


(d)           “Accelerated Purchase Share Percentage” means, with respect to any
Accelerated Purchase made pursuant to Section 2(b) hereof, 0.30.


(e)           “Accelerated Purchase Price” means, with respect to any particular
Accelerated Purchase made pursuant to Section 2(b) hereof, the lower of (i)
ninety percent (90%) of the VWAP during (A) the entire trading day on the
Accelerated Purchase Date, if the volume of shares of Common Stock traded on the
Principal Market on the Accelerated Purchase Date has not exceeded the
Accelerated Purchase Share Volume Maximum, or (B) the portion of the trading day
of the Accelerated Purchase Date (calculated starting at the beginning of normal
trading hours) until such time at which the volume of shares of Common Stock
traded on the Principal Market has exceeded the Accelerated Purchase Share
Volume Maximum or (ii) the Closing Sale Price on the Accelerated Purchase Date
(to be appropriately adjusted for any reorganization, recapitalization, non-cash
dividend, stock split, reverse stock split or other similar transaction).
 
 
1

--------------------------------------------------------------------------------

 


(f)            “Accelerated Purchase Share Volume Maximum” means the number of
shares of Common Stock traded on the Principal Market during normal trading
hours on the Accelerated Purchase Date equal to (i) the amount of shares of
Common Stock properly directed by the Company to be purchased on the Accelerated
Purchase Notice, divided by (ii) the Accelerated Purchase Share Percentage (to
be appropriately adjusted for any reorganization, recapitalization, non-cash
dividend, stock split, reverse stock split or other similar transaction).


(g)           “Available Amount” means, initially, Ten Million Dollars
($10,000,000) in the aggregate, which amount shall be reduced by the Purchase
Amount each time the Investor purchases shares of Common Stock pursuant to
Section 2 hereof.


(h)           “Bankruptcy Law” means Title 11, U.S. Code, or any similar federal
or state law for the relief of debtors.


(i)           “Business Day” means any day on which the Principal Market is open
for trading, including any day on which the Principal Market is open for trading
for a period of time less than the customary time.


(j)            “Closing Sale Price” means, for any security as of any date, the
last closing sale price for such security on the Principal Market as reported by
the Principal Market.


(k)           “Confidential Information” means any information disclosed by
either party to the other party, either directly or indirectly, in writing,
orally or by inspection of tangible objects (including, without limitation,
documents, prototypes, samples, plant and equipment), which is designated as
"Confidential," "Proprietary" or some similar designation. Information
communicated orally shall be considered Confidential Information if such
information is confirmed in writing as being Confidential Information within ten
(10) Business Days after the initial disclosure. Confidential Information may
also include information disclosed to a disclosing party by third parties.
Confidential Information shall not, however, include any information which (i)
was publicly known and made generally available in the public domain prior to
the time of disclosure by the disclosing party; (ii) becomes publicly known and
made generally available after disclosure by the disclosing party to the
receiving party through no action or inaction of the receiving party; (iii) is
already in the possession of the receiving party at the time of disclosure by
the disclosing party as shown by the receiving party’s files and records
immediately prior to the time of disclosure; (iv) is obtained by the receiving
party from a third party without a breach of such third party’s obligations of
confidentiality; (v) is independently developed by the receiving party without
use of or reference to the disclosing party’s Confidential Information, as shown
by documents and other competent evidence in the receiving party’s possession;
or (vi) is required by law to be disclosed by the receiving party, provided that
the receiving party gives the disclosing party prompt written notice of such
requirement prior to such disclosure and assistance in obtaining an order
protecting the information from public disclosure.


(l)           “Custodian” means any receiver, trustee, assignee, liquidator or
similar official under any Bankruptcy Law.


(m)          “DTC” means The Depository Trust Company, or any successor
performing substantially the same function for the Company.
 
 
2

--------------------------------------------------------------------------------

 
 
(n)           “DWAC Shares” means shares of Common Stock that are (i) issued in
electronic form, (ii) freely tradable and transferable and without restriction
on resale and (iii) timely credited by the Company to the Investor’s or its
designee’s specified Deposit/Withdrawal at Custodian (DWAC) account with DTC
under its Fast Automated Securities Transfer (FAST) Program, or any similar
program hereafter adopted by DTC performing substantially the same function.
 
(o)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.


(p)           “Material Adverse Effect” means any material adverse effect on
(i) the enforceability of any Transaction Document, (ii) the results of
operations, assets, business or financial condition of the Company and its
Subsidiaries, taken as a whole, other than any material adverse effect that
resulted exclusively from (A) any change in the United States or foreign
economies or securities or financial markets in general that does not have a
disproportionate effect on the Company and its Subsidiaries, taken as a whole,
(B) any change that generally affects the industry in which the Company and its
Subsidiaries operate that does not have a disproportionate effect on the Company
and its Subsidiaries, taken as a whole, (C) any change arising in connection
with earthquakes, hostilities, acts of war, sabotage or terrorism or military
actions or any escalation or material worsening of any such hostilities, acts of
war, sabotage or terrorism or military actions existing as of the date hereof,
(D) any action taken by the Investor, its affiliates or its or their successors
and assigns with respect to the transactions contemplated by this Agreement,
(E) the effect of any change in applicable laws or accounting rules that does
not have a disproportionate effect on the Company and its Subsidiaries, taken as
a whole, or (F) any change resulting from compliance with terms of this
Agreement or the consummation of the transactions contemplated by this
Agreement, or (iii) the Company’s ability to perform in any material respect on
a timely basis its obligations under any Transaction Document to be performed as
of the date of determination.


(q)           “Maturity Date” means the first day of the month immediately
following the thirty-six (36) month anniversary of the Commencement Date.


(r)           “PEA Period” means the period commencing at 9:30 a.m., Eastern
time, on the twentieth (20th) Business Day immediately prior to the filing of
any post-effective amendment to the Registration Statement (as defined herein)
or New Registration Statement (as such term is defined in the Registration
Rights Agreement), and ending at 9:30 a.m., Eastern time, on the Business Day
immediately following, the effective date of any post-effective amendment to the
Registration Statement (as defined herein) or New Registration Statement (as
such term is defined in the Registration Rights Agreement).


(s)           “Person” means an individual or entity including but not limited
to any limited liability company, a partnership, a joint venture, a corporation,
a trust, an unincorporated organization and a government or any department or
agency thereof.


(t)           “Principal Market” means the OTCQB operated by the OTC Markets
Group, Inc. (or any nationally recognized successor thereto); provided, however,
that in the event the Company’s Common Stock is ever listed or traded on The
NASDAQ Capital Market, The NASDAQ Global Market, The NASDAQ Global Select
Market, the New York Stock Exchange, the NYSE MKT, the NYSE Arca, the OTC
Bulletin Board or the OTCQX operated by the OTC Markets Group, Inc. (or any
nationally recognized successor to any of the foregoing), then the “Principal
Market” shall mean such other market or exchange on which the Company’s Common
Stock is then listed or traded.
 
 
3

--------------------------------------------------------------------------------

 


(u)           “Purchase Amount” means, with respect to any Regular Purchase or
any Accelerated Purchase made hereunder, the portion of the Available Amount to
be purchased by the Investor pursuant to Section 2 hereof.


(v)           “Purchase Date” means, with respect to any Regular Purchase made
pursuant to Section 2(a) hereof, the Business Day on which the Investor receives
by 5:00 p.m., Eastern time, of such Business Day a valid Regular Purchase Notice
that the Investor is to buy Purchase Shares pursuant to Section 2(a) hereof.


(w)           “Purchase Price” means, with respect to any Regular Purchase made
pursuant to Section 2(a) hereof, the lower of: (i) the lowest Sale Price on the
applicable Purchase Date and (ii) the arithmetic average of the three (3) lowest
Closing Sale Prices for the Common Stock during the twelve (12) consecutive
Business Days ending on the Business Day immediately preceding such Purchase
Date (in each case, to be appropriately adjusted for any reorganization,
recapitalization, non-cash dividend, stock split or other similar transaction
that occurs on or after the date of this Agreement).


(x)           “Regular Purchase Notice” means, with respect to any Regular
Purchase pursuant to Section 2(a) hereof, an irrevocable written notice from the
Company to the Investor directing the Investor to buy such applicable amount of
Purchase Shares at the applicable Purchase Price as specified by the Company
therein on the Purchase Date.


(y)           “Sale Price” means any trade price for the shares of Common Stock
on the Principal Market as reported by the Principal Market.


(z)           “SEC” means the U.S. Securities and Exchange Commission.


(aa)         “Securities” means, collectively, the Purchase Shares and the
Commitment Shares.


(bb)        “Securities Act” means the Securities Act of 1933, as amended, and
the rules and regulations promulgated thereunder.


(cc)         “Subsidiary” means any Person the Company wholly-owns or controls,
or in which the Company, directly or indirectly, owns a majority of the voting
stock or similar voting interest, in each case that would be disclosable
pursuant to Item 601(b)(21) of Regulation S-K promulgated under the Securities
Act.


(dd)        “Transaction Documents” means, collectively, this Agreement and the
schedules and exhibits hereto, the Registration Rights Agreement and the
schedules and exhibits thereto, and each of the other agreements, documents,
certificates and instruments entered into or furnished by the parties hereto in
connection with the transactions contemplated hereby and thereby.


(ee)         “Transfer Agent” means Transfer Online, Inc., or such other Person
who is then serving as the transfer agent for the Company in respect of the
Common Stock.


(ff)          “VWAP” means in respect of an applicable Accelerated Purchase
Date, the volume weighted average price of the Common Stock on the Principal
Market, as reported on the Principal Market.
 
 
4

--------------------------------------------------------------------------------

 
 
2.  PURCHASE OF COMMON STOCK.
 
Subject to the terms and conditions set forth in this Agreement, the Company has
the right to sell to the Investor, and the Investor has the obligation to
purchase from the Company, Purchase Shares as follows:
 
(a)           Commencement of Regular Sales of Common Stock. Upon the
satisfaction of the conditions set forth in Sections 7 and 8 hereof (the
“Commencement” and the date of satisfaction of such conditions the “Commencement
Date”) and thereafter, the Company shall have the right, but not the obligation,
to direct the Investor, by its delivery to the Investor of a Regular Purchase
Notice from time to time, to purchase up to Seventy-Five Thousand (75,000)
Purchase Shares (each such purchase a “Regular Purchase”), at the Purchase Price
on the Purchase Date (which share amount shall be appropriately adjusted for any
reorganization, recapitalization, non-cash dividend, stock split or other
similar transaction); provided, however, that the Investor’s committed
obligation under any single Regular Purchase shall not exceed Five Hundred
Thousand Dollars ($500,000).  If the Company delivers any Regular Purchase
Notice for a Purchase Amount in excess of the limitations contained in the
immediately preceding sentence, such Regular Purchase Notice shall be void ab
initio to the extent of the amount by which the amount of Purchase Shares set
forth in such Regular Purchase Notice exceeds the amount of Purchase Shares
which the Company is permitted to include in such Purchase Notice in accordance
herewith, and the Investor shall have no obligation to purchase such excess
Purchase Shares in respect of such Regular Purchase Notice; provided that the
Investor shall remain obligated to purchase the amount of Purchase Shares which
the Company is permitted to include in such Regular Purchase Notice. The Company
may deliver multiple Regular Purchase Notices to the Investor so long as at
least two (2) Business Days have passed since the most recent Regular Purchase
was completed. Notwithstanding the foregoing, the Company shall not deliver any
Regular Purchase Notices during the PEA Period.
 
(b)           Accelerated Purchases.  Subject to the terms and conditions of
this Agreement, in addition to purchases of Purchase Shares as described in
Section 2(a) above, the Company shall also have the right, but not the
obligation, to direct the Investor by the Company’s delivery to the Investor of
an Accelerated Purchase Notice from time to time, and the Investor thereupon
shall have the obligation, to buy Purchase Shares at the Accelerated Purchase
Price on the Accelerated Purchase Date in an amount equal to the Accelerated
Purchase Share Amount (each such purchase, an “Accelerated Purchase”). The
Company may deliver an Accelerated Purchase Notice to the Investor only on a
Purchase Date on which the Company also properly submitted a Regular Purchase
Notice for a Regular Purchase and the Closing Sale Price is not below $0.60 (to
be appropriately adjusted for any reorganization, recapitalization, non-cash
dividend, stock split or other similar transaction). If the Company delivers any
Accelerated Purchase Notice for an Accelerated Purchase Share Amount in excess
of the limitations contained in the definition of Accelerated Purchase Share
Amount, such Accelerated Purchase Notice shall be void ab initio to the extent
of the amount by which the number of Purchase Shares set forth in such
Accelerated Purchase Notice exceeds the Accelerated Purchase Share Amount which
the Company is permitted to include in such Accelerated Purchase Notice in
accordance herewith (which shall be confirmed in an Accelerated Purchase
Confirmation (defined below)), and the Investor shall have no obligation to
purchase such excess Purchase Shares in respect of such Accelerated Purchase
Notice; provided that the Investor shall remain obligated to purchase the
Accelerated Purchase Share Amount which the Company is permitted to include in
such Accelerated Purchase Notice. Upon completion of each Accelerated Purchase
Date, the Accelerated Purchase Share Amount and the applicable Accelerated
Purchase Price shall be set forth on a confirmation of the Accelerated Purchase
to be provided to the Company by the Investor (an “Accelerated Purchase
Confirmation”).
 
 
5

--------------------------------------------------------------------------------

 
 
(c)           Payment for Purchase Shares.   For each Regular Purchase, the
Investor shall pay to the Company an amount equal to the Purchase Amount with
respect to such Regular Purchase as full payment for such Purchase Shares via
wire transfer of immediately available funds on the same Business Day that the
Investor receives such Purchase Shares, if such Purchase Shares are received by
the Investor before 1:00 p.m., Eastern time, or, if such Purchase Shares are
received by the Investor after 1:00 p.m., Eastern time, the next Business
Day.  For each Accelerated Purchase, the Investor shall pay to the Company an
amount equal to the Purchase Amount with respect to such Accelerated Purchase as
full payment for such Purchase Shares via wire transfer of immediately available
funds on the third Business Day following the date that the Investor receives
such Purchase Shares.  If the Company or the Transfer Agent shall fail for any
reason or for no reason to electronically transfer any Purchase Shares as DWAC
Shares in respect of a Regular Purchase or Accelerated Purchase (as applicable)
within three (3) Business Days following the receipt by the Company of the
Purchase Price or Accelerated Purchase Price, respectively, therefor in
compliance with this Section 2(c), and if on or after such Business Day the
Investor purchases (in an open market transaction or otherwise) shares of Common
Stock to deliver in satisfaction of a sale by the Investor of such Purchase
Shares that the Investor anticipated receiving from the Company in respect of
such Regular Purchase or Accelerated Purchase (as applicable), then the Company
shall, within three (3) Business Days after the Investor’s request, either (i)
pay cash to the Investor in an amount equal to the Investor’s total purchase
price (including brokerage commissions, if any) for the shares of Common Stock
so purchased (the “Cover Price”), at which point the Company’s obligation to
deliver such Purchase Shares as DWAC Shares shall terminate, or (ii) promptly
honor its obligation to deliver to the Investor such Purchase Shares as DWAC
Shares and pay cash to the Investor in an amount equal to the excess (if any) of
the Cover Price over the total Purchase Price for such Regular Purchase plus the
total Accelerated Purchase Price for such Accelerated Purchase (as
applicable).  The Company shall not issue any fraction of a share of Common
Stock upon any Regular Purchase or Accelerated Purchase.  If the issuance would
result in the issuance of a fraction of a share of Common Stock, the Company
shall round such fraction of a share of Common Stock up or down to the nearest
whole share. All payments made under this Agreement shall be made in lawful
money of the United States of America or wire transfer of immediately available
funds to such account as the Company may from time to time designate by written
notice in accordance with the provisions of this Agreement. Whenever any amount
expressed to be due by the terms of this Agreement is due on any day that is not
a Business Day, the same shall instead be due on the next succeeding day that is
a Business Day.
 
(d)           Purchase Price Floor.   The Company and the Investor shall not
effect any Regular Purchase under this Agreement on any Purchase Date that the
Closing Sale Price is less than the Floor Price. "Floor Price" means $0.25,
which shall be appropriately adjusted for any reorganization, recapitalization,
non-cash dividend, stock split or other similar transaction and, effective upon
the consummation of any such reorganization, recapitalization, non-cash
dividend, stock split or other similar transaction, the Floor Price shall mean
the lower of (i) the adjusted price and (ii) $1.00.
 
(e)           Beneficial Ownership Limitation.  Notwithstanding anything to the
contrary contained in this Agreement, the Company shall not issue or sell, and
the Investor shall not purchase or acquire, any shares of Common Stock under
this Agreement which, when aggregated with all other shares of Common Stock then
beneficially owned by the Investor and its affiliates (as calculated pursuant to
Section 13(d) of the Exchange Act and Rule 13d-3 promulgated thereunder), would
result in the beneficial ownership by the Investor and its affiliates of more
than 9.99% of the then issued and outstanding shares of Common Stock (the
“Beneficial Ownership Limitation”). Upon the written or oral request of the
Investor, the Company shall promptly (but not later than 24 hours) confirm
orally or in writing to the Investor the number of shares of Common Stock then
outstanding. The Investor and the Company shall each cooperate in good faith in
the determinations required hereby and the application hereof. The Investor’s
written certification to the Company of the applicability of the Beneficial
Ownership Limitation, and the resulting effect thereof hereunder at any time,
shall be conclusive with respect to the applicability thereof and such result
absent manifest error.
 
 
6

--------------------------------------------------------------------------------

 
 
3.           INVESTOR'S REPRESENTATIONS AND WARRANTIES.
 
The Investor represents and warrants to the Company that as of the date hereof
and as of the Commencement Date:
 
(a)           Investment Purpose.   The Investor is acquiring the Securities as
principal for its own account and not with a view to or for distributing or
reselling such Securities or any part thereof in violation of the Securities Act
or any applicable state securities law, has no present intention of distributing
any of such Securities in violation of the Securities Act or any applicable
state securities law and has no direct or indirect arrangement or understandings
with any other Persons to distribute or regarding the distribution of such
Securities in violation of the Securities Act or any applicable state securities
law (this representation and warranty not limiting the Investor’s right to sell
the Securities at any time pursuant to the Registration Statement described
herein or otherwise in compliance with applicable federal and state securities
laws).  The Investor is acquiring the Securities hereunder in the ordinary
course of its business.
 
(b)           Accredited Investor Status.  The Investor is an "accredited
investor" as that term is defined in Rule 501(a)(3) of Regulation D promulgated
under the Securities Act.


(c)           Reliance on Exemptions.  The Investor understands that the
Securities may be offered and sold to it in reliance on specific exemptions from
the registration requirements of United States federal and state securities laws
and that the Company is relying in part upon the truth and accuracy of, and the
Investor's compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Investor set forth herein in order to
determine the availability of such exemptions and the eligibility of the
Investor to acquire the Securities.


(d)           Information.  The Investor understands that its investment in the
Securities involves a high degree of risk.  The Investor (i) is able to bear the
economic risk of an investment in the Securities including a total loss thereof,
(ii) has such knowledge and experience in financial and business matters that it
is capable of evaluating the merits and risks of the proposed investment in the
Securities and (iii) has had an opportunity to ask questions of and receive
answers from the officers of the Company concerning the financial condition and
business of the Company and others matters related to an investment in the
Securities.  Neither such inquiries nor any other due diligence investigations
conducted by the Investor or its representatives shall modify, amend or affect
the Investor's right to rely on the Company's representations and warranties
contained in Section 4 below.  The Investor has sought such accounting, legal
and tax advice as it has considered necessary to make an informed investment
decision with respect to its acquisition of the Securities.


(e)           No Governmental Review.  The Investor understands that no U.S.
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of an investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.


(f)           Transfer or Sale.  The Investor understands that (i) the
Securities may not be offered for sale, sold, assigned or transferred unless (A)
registered pursuant to the Securities Act or (B) an exemption exists permitting
such Securities to be sold, assigned or transferred without such registration;
(ii) any sale of the Securities made in reliance on Rule 144 may be made only in
accordance with the terms of Rule 144 and further, if Rule 144 is not
applicable, any resale of the  Securities under circumstances in which the
seller (or the Person through whom the sale is made) may be deemed to be an
underwriter (as that term is defined in the Securities Act) may require
compliance with some other exemption under the Securities Act or the rules and
regulations of the SEC thereunder.
 
 
7

--------------------------------------------------------------------------------

 


(g)           Validity; Enforcement.  This Agreement has been duly and validly
authorized, executed and delivered on behalf of the Investor and is a valid and
binding agreement of the Investor enforceable against the Investor in accordance
with its terms, subject as to enforceability to general principles of equity and
to applicable bankruptcy, insolvency, reorganization, moratorium, liquidation
and other similar laws relating to, or affecting generally, the enforcement of
applicable creditors' rights and remedies.


(h)           Residency.  The Investor is a resident of the State of Illinois.


(i)            No Short Selling.  The Investor represents and warrants to the
Company that at no time prior to the date of this Agreement has any of the
Investor, its agents, representatives or affiliates engaged in or effected, in
any manner whatsoever, directly or indirectly, any (i) "short sale" (as such
term is defined in Rule 200 of Regulation SHO of the Exchange Act) of the Common
Stock or (ii) hedging transaction, which establishes a net short position with
respect to the Common Stock.


4.           REPRESENTATIONS AND WARRANTIES OF THE COMPANY.


The Company represents and warrants to the Investor that as of the date hereof
and as of the Commencement Date:


(a)           Organization and Qualification. The Company and each of its
Subsidiaries is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization, with the requisite corporate power and authority
to own and use its properties and assets and to carry on its business as
currently conducted.  Neither the Company nor any of its Subsidiaries is in
violation or default of any of the provisions of its respective certificate or
articles of incorporation, bylaws or other organizational or charter documents,
other than as set forth on Schedule 4(a) hereof.  Each of the Company and its
Subsidiaries is duly qualified to conduct business and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not have or reasonably be expected to result in a
Material Adverse Effect and no proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.  The Company has no
Subsidiaries except as set forth in Schedule 4(a) hereof.


(b)           Authorization; Enforcement; Validity.  (i) The Company has the
requisite corporate power and authority to enter into and perform its
obligations under this Agreement and each of the other Transaction Documents,
and to issue the Securities in accordance with the terms hereof and thereof,
(ii) the execution and delivery of the Transaction Documents by the Company and
the consummation by it of the transactions contemplated hereby and thereby,
including without limitation, the issuance of the Commitment Shares (as defined
below in Section 5(e)) and the reservation for issuance and the issuance of the
Purchase Shares issuable under this Agreement, have been duly authorized by the
Company's Board of Directors and no further consent or authorization is required
by the Company, its Board of Directors or its stockholders, (iii) this Agreement
has been, and each other Transaction Document shall be on the Commencement Date,
duly executed and delivered by the Company and (iv) this Agreement constitutes,
and each other Transaction Document upon its execution on behalf of the Company,
shall constitute, the valid and binding obligations of the Company enforceable
against the Company in accordance with their terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of creditors' rights and
remedies. The Board of Directors of the Company has approved the resolutions
(the “Signing Resolutions”) substantially in the form as set forth as Exhibit C
attached hereto to authorize this Agreement and the transactions contemplated
hereby.  The Signing Resolutions are valid, in full force and effect and have
not been modified or supplemented in any respect.  The Company has delivered to
the Investor a true and correct copy of a unanimous written consent adopting the
Signing Resolutions executed by all of the members of the Board of Directors of
the Company.  Except as set forth in this Agreement, no other approvals or
consents of the Company’s Board of Directors, any authorized committee thereof,
and/or stockholders is necessary under applicable laws and the Company’s
Articles of Incorporation and/or Bylaws to authorize the execution and delivery
of this Agreement or any of the transactions contemplated hereby, including, but
not limited to, the issuance of the Commitment Shares and the issuance of the
Purchase Shares.
 
 
8

--------------------------------------------------------------------------------

 
 
(c)           Capitalization.  As of the date hereof, the authorized capital
stock of the Company is set forth in Schedule 4(c) hereof.  Except as disclosed
in the SEC Documents (as defined below), (i) no shares of the Company's capital
stock are subject to preemptive rights or any other similar rights or any liens
or encumbrances suffered or permitted by the Company, (ii) there are no
outstanding debt securities, (iii) there are no outstanding options, warrants,
scrip, rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, any shares of capital
stock of the Company or any of its Subsidiaries, or contracts, commitments,
understandings or arrangements by which the Company or any of its Subsidiaries
is or may become bound to issue additional shares of capital stock of the
Company or any of its Subsidiaries or options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock of the
Company or any of its Subsidiaries, (iv) there are no agreements or arrangements
under which the Company or any of its Subsidiaries is obligated to register the
sale of any of their securities under the Securities Act (except the
Registration Rights Agreement), (v) there are no outstanding securities or
instruments of the Company or any of its Subsidiaries which contain any
redemption or similar provisions, and there are no contracts, commitments,
understandings or arrangements by which the Company or any of its Subsidiaries
is or may become bound to redeem a security of the Company or any of its
Subsidiaries, (vi) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Securities as described in this Agreement and (vii) the Company does not
have any stock appreciation rights or "phantom stock" plans or agreements or any
similar plan or agreement.  The Company has furnished to the Investor true and
correct copies of the Company's Articles of Incorporation, as amended and as in
effect on the date hereof (the "Articles of Incorporation"), and the Company's
Bylaws, as amended and as in effect on the date hereof (the "Bylaws"), and
summaries of the terms of all securities convertible into or exercisable for
Common Stock, if any, and copies of any documents containing the material rights
of the holders thereof in respect thereto.


(d)           Issuance of Securities.  Upon issuance and payment therefor in
accordance with the terms and conditions of this Agreement, the Purchase Shares
shall be validly issued, fully paid and nonassessable and free from all taxes,
liens, charges, restrictions, rights of first refusal and preemptive rights with
respect to the issue thereof, with the holders being entitled to all rights
accorded to a holder of Common Stock.  Upon issuance in accordance with the
terms and conditions of this Agreement, the Commitment Shares (as defined below
in Section 5(e)) shall be validly issued, fully paid and nonassessable and free
from all taxes, liens, charges, restrictions, rights of first refusal and
preemptive rights with respect to the issue thereof, with the holders being
entitled to all rights accorded to a holder of Common Stock. 12,000,000 shares
of Common Stock have been duly authorized and reserved for issuance upon
purchase under this Agreement as Purchase Shares.
 
 
9

--------------------------------------------------------------------------------

 


(e)           No Conflicts.  The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby (including, without limitation, the
reservation for issuance and issuance of the Purchase Shares and the Commitment
Shares) will not (i) result in a violation of the Articles of Incorporation, any
Certificate of Designations, Preferences and Rights of any outstanding series of
preferred stock of the Company or the Bylaws or (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Company or any of its Subsidiaries is a party, or result
in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities laws and regulations and the rules and
regulations of the Principal Market applicable to the Company or any of its
Subsidiaries) or by which any property or asset of the Company or any of its
Subsidiaries is bound or affected, except in the case of conflicts, defaults,
terminations, amendments, accelerations, cancellations and violations under
clause (ii), which could not reasonably be expected to result in a Material
Adverse Effect.  Neither the Company nor its Subsidiaries is in violation of any
term of or in default under its Articles of Incorporation, any Certificate of
Designation, Preferences and Rights of any outstanding series of preferred stock
of the Company or Bylaws or their organizational charter or bylaws,
respectively, other than as set forth on Schedule 4(a) hereof.  Neither the
Company nor any of its Subsidiaries is in violation of any term of or is in
default under any material contract, agreement, mortgage, indebtedness,
indenture, instrument, judgment, decree or order or any statute, rule or
regulation applicable to the Company or its Subsidiaries, except for possible
conflicts, defaults, terminations or amendments that could not reasonably be
expected to have a Material Adverse Effect.  The business of the Company and its
Subsidiaries is not being conducted, and shall not be conducted, in violation of
any law, ordinance, regulation of any governmental entity, except for possible
violations, the sanctions for which either individually or in the aggregate
could not reasonably be expected to have a Material Adverse Effect.  Except as
specifically contemplated by this Agreement and as required under the Securities
Act or applicable state securities laws and the rules and regulations of the
Principal Market, the Company is not required to obtain any consent,
authorization or order of, or make any filing or registration with, any court or
governmental agency or any regulatory or self-regulatory agency in order for it
to execute, deliver or perform any of its obligations under or contemplated by
the Transaction Documents in accordance with the terms hereof or
thereof.  Except as set forth elsewhere in this Agreement, all consents,
authorizations, orders, filings and registrations which the Company is required
to obtain pursuant to the preceding sentence shall be obtained or effected on or
prior to the Commencement Date.  Since one year prior to the date hereof, the
Company has not received nor delivered any notices or correspondence from or to
the Principal Market, other than as set forth on Schedule 4(e) hereof.  The
Principal Market has not commenced any delisting proceedings against the
Company.


(f)           SEC Documents; Financial Statements. The Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by the Company under the Securities Act and the Exchange Act, including pursuant
to Section 13(a) or 15(d) thereof, for the 24 months preceding the date hereof
(or such shorter period as the Company was required by law or regulation to file
such material) (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, being collectively referred to
herein as the “SEC Documents”) on a timely basis or has received a valid
extension of such time of filing and has filed any such SEC Documents prior to
the expiration of any such extension.  As of their respective dates, the SEC
Documents complied in all material respects with the requirements of the
Securities Act and the Exchange Act, as applicable, except that the Form 10-Q
for the quarters ended each of March 30, 2013 and June 30, 2013 were not
reviewed by the Company’s independent public accountants.   None of the SEC
Documents, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. The financial statements of the Company
included in the SEC Documents comply in all material respects with applicable
accounting requirements and the rules and regulations of the SEC with respect
thereto as in effect at the time of filing.  Such financial statements have been
prepared in accordance with United States generally accepted accounting
principles applied on a consistent basis during the periods involved (“GAAP”),
except as may be otherwise specified in such financial statements or the notes
thereto and except that unaudited financial statements may not contain all
footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company and its consolidated Subsidiaries as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments.  Except as set forth in the SEC
Documents or on Schedule 4(f) hereof, the Company has received no notices or
correspondence from the SEC for the one year preceding the date hereof.  The SEC
has not commenced any enforcement proceedings against the Company or any of its
Subsidiaries.
 
 
10

--------------------------------------------------------------------------------

 


(g)          Absence of Certain Changes.  Except as disclosed in the SEC
Documents, since December 31, 2012, there has been no material adverse change in
the business, properties, operations, financial condition or results of
operations of the Company or its Subsidiaries.  The Company has not taken any
steps, and does not currently expect to take any steps, to seek protection
pursuant to any Bankruptcy Law nor does the Company or any of its Subsidiaries
have any knowledge or reason to believe that its creditors intend to initiate
involuntary bankruptcy or insolvency proceedings. The Company is financially
solvent and is generally able to pay its debts as they become due.


(h)          Absence of Litigation. There is no action, suit, proceeding,
inquiry or investigation before or by any court, public board, government
agency, self-regulatory organization or body pending or, to the knowledge of the
Company or any of its Subsidiaries, threatened against or affecting the Company,
the Common Stock or any of the Company's or its Subsidiaries' officers or
directors in their capacities as such, which could reasonably be expected to
have a Material Adverse Effect, except as set forth on Schedule 4(h) hereof.


(i)           Acknowledgment Regarding Investor's Status.  The Company
acknowledges and agrees that the Investor is acting solely in the capacity of
arm's length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby.  The Company further acknowledges
that the Investor is not acting as a financial advisor or fiduciary of the
Company (or in any similar capacity) with respect to the Transaction Documents
and the transactions contemplated hereby and thereby and any advice given by the
Investor or any of its representatives or agents in connection with the
Transaction Documents and the transactions contemplated hereby and thereby is
merely incidental to the Investor's purchase of the Securities.  The Company
further represents to the Investor that the Company's decision to enter into the
Transaction Documents has been based solely on the independent evaluation by the
Company and its representatives and advisors.


(j)           No General Solicitation; No Integrated Offering.  Neither the
Company, nor any of its affiliates, nor any Person acting on its or their
behalf, has engaged in any form of general solicitation or general advertising
(within the meaning of Regulation D under the Securities Act) in connection with
the offer or sale of the Securities. Neither the Company, nor or any of its
affiliates, nor any Person acting on their behalf has, directly or indirectly,
made any offers or sales of any security or solicited any offers to buy any
security, under circumstances that would require registration of the offer and
sale of any of the Securities under the Securities Act, whether through
integration with prior offerings or otherwise, or cause this offering of the
Securities to be integrated with prior offerings by the Company in a manner that
would require stockholder approval pursuant to the rules of the Principal Market
on which any of the securities of the Company are listed or designated. The
issuance and sale of the Securities hereunder does not contravene the rules and
regulations of the Principal Market.
 
 
11

--------------------------------------------------------------------------------

 


(k)           Intellectual Property Rights.  The Company and its Subsidiaries
own or possess adequate rights or licenses to use all material trademarks, trade
names, service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, governmental
authorizations, trade secrets and rights necessary to conduct their respective
businesses as now conducted.  None of the Company's material trademarks, trade
names, service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, government authorizations,
trade secrets or other intellectual property rights have expired or terminated,
or, by the terms and conditions thereof, could expire or terminate within two
years from the date of this Agreement.  The Company and its Subsidiaries do not
have any knowledge of any infringement by the Company or its Subsidiaries of any
material trademark, trade name rights, patents, patent rights, copyrights,
inventions, licenses, service names, service marks, service mark registrations,
trade secret or other similar rights of others, or of any such development of
similar or identical trade secrets or technical information by others, and there
is no claim, action or proceeding being made or brought against, or to the
Company's knowledge, being threatened against, the Company or its Subsidiaries
regarding trademark, trade name, patents, patent rights, invention, copyright,
license, service names, service marks, service mark registrations, trade secret
or other infringement, which could reasonably be expected to have a Material
Adverse Effect.


(l)           Environmental Laws.  The Company and its Subsidiaries (i) are in
compliance with any and all applicable foreign, federal, state and local laws
and regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”), (ii) have received all permits, licenses or
other approvals required of them under applicable Environmental Laws to conduct
their respective businesses and (iii) are in compliance with all terms and
conditions of any such permit, license or approval, except where, in each of the
three foregoing clauses, the failure to so comply could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.


(m)          Title.  The Company and its Subsidiaries have good and marketable
title in fee simple to all real property owned by them and good and marketable
title in all personal property owned by them that is material to the business of
the Company and its Subsidiaries, in each case free and clear of all liens,
encumbrances and defects (“Liens”) and, except for Liens as do not materially
affect the value of such property and do not materially interfere with the use
made and proposed to be made of such property by the Company and its
Subsidiaries and Liens for the payment of federal, state or other taxes, the
payment of which is neither delinquent nor subject to penalties.  Any real
property and facilities held under lease by the Company and its Subsidiaries are
held by them under valid, subsisting and enforceable leases with which the
Company and its Subsidiaries are in compliance with such exceptions as are not
material and do not interfere with the use made and proposed to be made of such
property and buildings by the Company and its Subsidiaries.


(n)           Insurance.  The Company and each of its Subsidiaries are insured
by insurers of recognized financial responsibility against such losses and risks
and in such amounts as management of the Company believes to be prudent and
customary in the businesses in which the Company and its Subsidiaries are
engaged.  Neither the Company nor any such Subsidiary has been refused any
insurance coverage sought or applied for and neither the Company nor any such
Subsidiary has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not materially and adversely affect the condition,
financial or otherwise, or the earnings, business or operations of the Company
and its Subsidiaries, taken as a whole.


(o)           Regulatory Permits.  The Company and its Subsidiaries possess all
material certificates, authorizations and permits issued by the appropriate
federal, state or foreign regulatory authorities necessary to conduct their
respective businesses, and neither the Company nor any such Subsidiary has
received any notice of proceedings relating to the revocation or modification of
any such certificate, authorization or permit.
 
 
12

--------------------------------------------------------------------------------

 


(p)           Tax Status.  The Company and each of its Subsidiaries has made or
filed all federal and state income and all other material tax returns, reports
and declarations required by any jurisdiction to which it is subject (unless and
only to the extent that the Company and each of its Subsidiaries has set aside
on its books provisions reasonably adequate for the payment of all unpaid and
unreported taxes) and has paid all taxes and other governmental assessments and
charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and has set aside on its books provision reasonably adequate for the payment of
all taxes for periods subsequent to the periods to which such returns, reports
or declarations apply.  There are no unpaid taxes in any material amount claimed
to be due by the taxing authority of any jurisdiction, and the officers of the
Company know of no basis for any such claim.


(q)           Transactions With Affiliates.   Except as set forth in the SEC
Documents, none of the officers or directors of the Company and, to the
knowledge of the Company, none of the employees of the Company is presently a
party to any transaction with the Company or any Subsidiary (other than for
services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner, in each case in excess of $120,000 other than for (i) payment of salary
or consulting fees for services rendered, (ii) reimbursement for expenses
incurred on behalf of the Company and (iii) other employee benefits, including
stock option agreements under any stock option plan of the Company.


(r)            Application of Takeover Protections.  The control share
acquisition, business combination, poison pill (including any distribution under
a rights agreement) or other similar anti-takeover provision under the Articles
of Incorporation or the laws of the state of its incorporation are not
applicable to the Investor as a result of the transactions contemplated by this
Agreement, including, without limitation, the Company's issuance of the
Securities and the Investor's ownership of the Securities.


(s)           Disclosure.  Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents that
will be timely publicly disclosed by the Company, the Company confirms that
neither it nor any other Person acting on its behalf has provided the Investor
or its agents or counsel with any information that it believes constitutes or
might constitute material, non-public information which is not otherwise
disclosed in the Registration Statement or the SEC Documents.   The Company
understands and confirms that the Investor will rely on the foregoing
representation in effecting purchases and sales of securities of the
Company.  All of the disclosure furnished by or on behalf of the Company to the
Investor regarding the Company, its business and the transactions contemplated
hereby, including the disclosure schedules to this Agreement, is true and
correct and does not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in light of the circumstances under which they were made, not misleading. The
press releases disseminated by the Company during the 12 months preceding the
date of this Agreement taken as a whole do not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made and when made, not misleading.  The Company
acknowledges and agrees that the Investor neither makes nor has made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 3 hereof.
 
 
13

--------------------------------------------------------------------------------

 


(t)            Foreign Corrupt Practices.   Neither the Company, nor to the
knowledge of the Company, any agent or other Person acting on behalf of the
Company, has (i) directly or indirectly, used any funds for unlawful
contributions, gifts, entertainment or other unlawful expenses related to
foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by the Company (or made by any Person
acting on its behalf of which the Company is aware) which is in violation of
law, or (iv) violated in any material respect any provision of the Foreign
Corrupt Practices Act of 1977, as amended.


(u)           DTC Eligibility.  The Company, through the Transfer Agent,
currently participates in the DTC Fast Automated Securities Transfer (FAST)
Program and the Common Stock can be transferred electronically to third parties
via the DTC Fast Automated Securities Transfer (FAST) Program.


(v)           Sarbanes-Oxley. The Company is in compliance with all provisions
of the Sarbanes-Oxley Act of 2002, as amended, which are applicable to it as of
the date hereof.
 
(w)          Certain Fees. Except as disclosed on Schedule 4(w), no brokerage or
finder’s fees or commissions are or will be payable by the Company to any
broker, financial advisor or consultant, finder, placement agent, investment
banker, bank or other Person with respect to the transactions contemplated by
the Transaction Documents. Except as disclosed on Schedule 4(w), the Investor
shall have no obligation with respect to any fees or with respect to any claims
made by or on behalf of other Persons for fees of a type contemplated in this
Section 4(w) that may be due in connection with the transactions contemplated by
the Transaction Documents.
 
(x)           Investment Company. The Company is not, and immediately after
receipt of payment for the Securities will not be, an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.
 
(y)           Listing and Maintenance Requirements. The Common Stock is
registered pursuant to Section 12(b) or 12(g) of the Exchange Act, and the
Company has taken no action designed to, or which to its knowledge is likely to
have the effect of, terminating the registration of the Common Stock pursuant to
the Exchange Act nor has the Company received any notification that the SEC is
currently contemplating terminating such registration. The Company has not, in
the twelve (12) months preceding the date hereof, received any notice from any
Person to the effect that the Company is not in compliance with the listing or
maintenance requirements of the Principal Market. The Company is, and has no
reason to believe that it will not in the foreseeable future continue to be, in
compliance with all such listing and maintenance requirements.
 
(z)           Accountants.  The Company’s accountants are set forth in the SEC
Documents and, to the knowledge of the Company, such accountants are an
independent registered public accounting firm as required by the Securities Act.
 
(aa)         No Market Manipulation. The Company has not, and to its knowledge
no Person acting on its behalf has, (i) taken, directly or indirectly, any
action designed to cause or to result in the stabilization or manipulation of
the price of any security of the Company to facilitate the sale or resale of any
of the Securities, (ii) sold, bid for, purchased, or, paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company.
 
 
14

--------------------------------------------------------------------------------

 
 
(bb)        Shell Company Status. The Company is not currently, and within the
past three years has not been, an issuer identified in Rule 144(i)(1) under the
Securities Act.
 
(cc)         No Disqualification Events.  None of the Company, any of its
predecessors, any affiliated issuer, any director, executive officer, other
officer of the Company participating in the offering contemplated hereby, any
beneficial owner of 20% or more of the Company's outstanding voting equity
securities, calculated on the basis of voting power, nor any promoter (as that
term is defined in Rule 405 under the Securities Act) connected with the Company
in any capacity at the time of sale (each, an “Issuer Covered Person”) is
subject to any of the “Bad Actor” disqualifications described in Rule
506(d)(1)(i) to (viii) under the Securities Act (a “Disqualification Event”),
except for a Disqualification Event covered by Rule 506(d)(2) or (d)(3) under
the Securities Act. The Company has exercised reasonable care to determine
whether any Issuer Covered Person is subject to a Disqualification Event.
 
5.           COVENANTS.


(a)           Filing of Current Report and Registration Statement.  The Company
agrees that it shall, within the time required under the Exchange Act, file with
the SEC a report on Form 8-K relating to the transactions contemplated by, and
describing the material terms and conditions of, the Transaction Documents (the
“Current Report”). The Company shall also file with the SEC, within forty-five
(45) Business Days from the date hereof, a new registration statement (the
“Registration Statement”) covering only the resale of the Purchase Shares and
the Commitment Shares in accordance with the terms of the Registration Rights
Agreement between the Company and the Investor, dated as of the date hereof (the
“Registration Rights Agreement”).  The Company shall permit the Investor to
review and comment upon the final pre-filing draft version of the Current Report
at least two (2) Business Days prior to its filing with the SEC, and the Company
shall give due consideration to all such comments. The Investor shall use its
reasonable best efforts to comment upon the final pre-filing draft version of
the Current Report within one (1) Business Day from the date the Investor
receives it from the Company.


(b)           Blue Sky. The Company shall take all such action, if any, as is
reasonably necessary in order to obtain an exemption for or to register or
qualify (i) the issuance of the Commitment Shares and the sale of the Purchase
Shares to the Investor under this Agreement and (ii) any subsequent resale of
all Commitment Shares and all Purchase Shares by the Investor, in each case,
under applicable securities or “Blue Sky” laws of the states of the United
States in such states as is reasonably requested by the Investor from time to
time, and shall provide evidence of any such action so taken to the Investor.


(c)           Listing/DTC.  The Company shall promptly secure the listing of all
of the Purchase Shares and Commitment Shares to be issued to the Investor
hereunder on the Principal Market (subject to official notice of issuance) and
upon each other national securities exchange or automated quotation system, if
any, upon which the Common Stock is then listed, and shall maintain, so long as
any shares of Common Stock shall be so listed, such listing of all such
Securities from time to time issuable hereunder. The Company shall maintain the
listing of the Common Stock on the Principal Market and shall comply in all
respects with the Company’s reporting, filing and other obligations under the
bylaws or rules and regulations of the Principal Market. Neither the Company nor
any of its Subsidiaries shall take any action that would reasonably be expected
to result in the delisting or suspension of the Common Stock on the Principal
Market.  The Company shall promptly, and in no event later than the following
Business Day, provide to the Investor copies of any notices it receives from any
Person regarding the continued eligibility of the Common Stock for listing on
the Principal Market. The Company shall pay all fees and expenses in connection
with satisfying its obligations under this Section 5(c).  The Company shall take
all action necessary to ensure that its Common Stock can be transferred
electronically as DWAC Shares.
 
 
15

--------------------------------------------------------------------------------

 


(d)           Prohibition of Short Sales and Hedging Transactions.  The Investor
agrees that beginning on the date of this Agreement and ending on the date of
termination of this Agreement as provided in Section 11, the Investor and its
agents, representatives and affiliates shall not in any manner whatsoever enter
into or effect, directly or indirectly, any (i) “short sale” (as such term is
defined in Rule 200 of Regulation SHO of the Exchange Act) of the Common Stock
or (ii) hedging transaction, which establishes a net short position with respect
to the Common Stock.


(e)           Issuance of Commitment Shares.  In consideration for the
Investor’s execution and delivery of this Agreement, the Company shall cause to
be issued to the Investor, immediately upon the execution of this Agreement,
671,785 shares of Common Stock (collectively, the “Commitment Shares”) and shall
deliver to the Transfer Agent the Irrevocable Transfer Agent Instructions with
respect to the issuance of the Commitment Shares.  For the avoidance of doubt,
all of the Commitment Shares shall be fully earned as of the date of this
Agreement, whether or not the Commencement shall occur or any Purchase Shares
are purchased by the Investor under this Agreement and irrespective of any
subsequent termination of this Agreement.


(f)           Due Diligence; Non-Public Information.  The Investor shall have
the right, from time to time as the Investor may reasonably deem appropriate, to
perform reasonable due diligence on the Company during normal business
hours.  The Company and its officers and employees shall provide information and
reasonably cooperate with the Investor in connection with any reasonable request
by the Investor related to the Investor's due diligence of the Company.  Each
party hereto agrees not to disclose any Confidential Information of the other
party to any third party and shall not use the Confidential Information for any
purpose other than in connection with, or in furtherance of, the transactions
contemplated hereby.  Each party hereto acknowledges that the Confidential
Information shall remain the property of the disclosing party and agrees that it
shall take all reasonable measures to protect the secrecy of any Confidential
Information disclosed by the other party. The Company confirms that neither it
nor any other Person acting on its behalf shall provide the Investor or its
agents or counsel with any information that constitutes or might constitute
material, non-public information, unless a simultaneous public announcement
thereof is made by the Company in the manner contemplated by Regulation FD. In
the event of a breach of the foregoing covenant by the Company or any Person
acting on its behalf (as determined in the reasonable good faith judgment of the
Investor), in addition to any other remedy provided herein or in the other
Transaction Documents, the Investor shall have the right to make a public
disclosure, in the form of a press release, public advertisement or otherwise,
of such material, non-public information without the prior approval by the
Company; provided the Investor shall have first provided notice to the Company
that it believes it has received information that constitutes material,
non-public information, the Company shall have at least 24 hours to publicly
disclose such material, non-public information prior to any such disclosure by
the Investor, and the Company shall have failed to publicly disclose such
material, non-public information within such time period. The Investor shall not
have any liability to the Company, any of its Subsidiaries, or any of their
respective directors, officers, employees, stockholders or agents, for any such
disclosure. The Company understands and confirms that the Investor shall be
relying on the foregoing covenants in effecting transactions in securities of
the Company.
 
(g)           Purchase Records. The Investor and the Company shall each maintain
records showing the remaining Available Amount at any given time and the dates
and Purchase Amounts for each Regular Purchase and Accelerated Purchase or shall
use such other method, reasonably satisfactory to the Investor and the Company.
 
(h)           Taxes.  The Company shall pay any and all transfer, stamp or
similar taxes that may be payable with respect to the issuance and delivery of
any shares of Common Stock to the Investor made under this Agreement.
 
 
16

--------------------------------------------------------------------------------

 


(i)            Use of Proceeds. The Company will use the net proceeds from the
offering as described in the Registration Statement or the SEC Documents.
 
(j)            Other Transactions. The Company shall not enter into, announce or
recommend to its stockholders any agreement, plan, arrangement or transaction in
or of which the terms thereof would restrict, materially delay, conflict with or
impair the ability or right of the Company to perform its obligations under the
Transaction Documents, including, without limitation, the obligation of the
Company to deliver the Purchase Shares and the Commitment Shares to the Investor
in accordance with the terms of the Transaction Documents.
 
(k)           Integration.  From and after the date of this Agreement, neither
the Company, nor or any of its affiliates will, and the Company shall use its
reasonable best efforts to ensure that no Person acting on their behalf will,
directly or indirectly, make any offers or sales of any security or solicit any
offers to buy any security, under circumstances that would require registration
of the offer and sale of any of the Securities under the Securities Act.
 
6.            TRANSFER AGENT INSTRUCTIONS.


(a)   On the date of this Agreement, the Company shall issue irrevocable
instructions to the Transfer Agent substantially in the form attached hereto as
Exhibit E to issue the Commitment Shares in accordance with the terms of this
Agreement (the “Irrevocable Transfer Agent Instructions”). The certificate(s)
representing the Commitment Shares, except as set forth below, shall bear the
following restrictive legend (the “Restrictive Legend”):
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
APPLICABLE STATE SECURITIES LAWS, UNLESS SOLD PURSUANT TO: (1) RULE 144 UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR (2) AN OPINION OF HOLDER’S COUNSEL,
IN A CUSTOMARY FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
APPLICABLE STATE SECURITIES LAWS.
 
(b)   On the earlier of (i) the Commencement Date and (ii) such time that the
Investor shall request, provided all conditions of Rule 144 under the Securities
Act are met, the Company shall, no later than one (1) Business Day following the
delivery by the Investor to the Company or the Transfer Agent of one or more
legended certificates representing the Commitment Shares (which certificates the
Investor shall promptly deliver on or prior to the first to occur of the events
described in clauses (i) and (ii) of this sentence), as directed by the
Investor, issue and deliver (or cause to be issued and delivered) to the
Investor, as requested by the Investor, either: (A) a certificate representing
such Commitment Shares that is free from all restrictive and other legends or
(B) a number of shares of Common Stock equal to the number of Commitment Shares
represented by the certificate(s) so delivered by the Investor as DWAC
Shares.  The Company shall take all actions to carry out the intent and
accomplish the purposes of the immediately preceding sentence, including,
without limitation, delivering all such legal opinions, consents, certificates,
resolutions and instructions to the Transfer Agent, and any successor transfer
agent of the Company, as may be requested from time to time by the Investor or
necessary or desirable to carry out the intent and accomplish the purposes of
the immediately preceding sentence. On the Commencement Date, the Company shall
issue to the Transfer Agent, and any subsequent transfer agent, (i) irrevocable
instructions in the form substantially similar to those used by the Investor in
substantially similar transactions (the “Commencement Irrevocable Transfer Agent
Instructions”) and (ii) the notice of effectiveness of the Registration
Statement in the form attached as an exhibit to the Registration Rights
Agreement (the “Notice of Effectiveness of Registration Statement”), in each
case to issue the Commitment Shares and the Purchase Shares in accordance with
the terms of this Agreement and the Registration Rights Agreement. All Purchase
Shares to be issued from and after Commencement to or for the benefit of the
Investor pursuant to this Agreement shall be issued only as DWAC Shares. The
Company represents and warrants to the Investor that, while this Agreement is
effective, no instruction other than the Commencement Irrevocable Transfer Agent
Instructions and the Notice of Effectiveness of Registration Statement referred
to in this Section 6(b) will be given by the Company to the Transfer Agent with
respect to the Commitment Shares or the Purchase Shares from and after
Commencement, and the Commitment Shares and the Purchase Shares covered by the
Registration Statement shall otherwise be freely transferable on the books and
records of the Company once the Registration Statement is declared effective by
the SEC. The Company agrees that if the Company fails to fully comply with the
provisions of this Section 6(b) within five (5) Business Days of the Investor
providing the deliveries referred to above, the Company shall, at the Investor’s
written instruction, purchase such shares of Common Stock containing the
Restrictive Legend from the Investor at the greater of the (i) Purchase Price or
Accelerated Purchase Price paid for such shares of Common Stock (as applicable)
and (ii) the Closing Sale Price of the Common Stock on the date of the
Investor’s written instruction.
 
 
17

--------------------------------------------------------------------------------

 
 
7.   CONDITIONS TO THE COMPANY'S RIGHT TO COMMENCE SALES OF SHARES OF COMMON
STOCK.


The right of the Company hereunder to commence sales of the Purchase Shares on
the Commencement Date is subject to the satisfaction of each of the following
conditions:


(a)           The Investor shall have executed each of the Transaction Documents
and delivered the same to the Company;


(b)           The Registration Statement covering the resale of the Commitment
Shares and Purchase Shares shall have been declared effective under the
Securities Act by the SEC and no stop order with respect to the Registration
Statement shall be pending or threatened by the SEC; and


(c)           The representations and warranties of the Investor shall be true
and correct in all material respects as of the date hereof and as of the
Commencement Date as though made at that time.
 
8.   CONDITIONS TO THE INVESTOR'S OBLIGATION TO PURCHASE SHARES OF COMMON STOCK.


The obligation of the Investor to buy Purchase Shares under this Agreement is
subject to the satisfaction of each of the following conditions on or prior to
the Commencement Date and, once such conditions have been initially satisfied,
there shall not be any ongoing obligation to satisfy such conditions after the
Commencement has occurred:


(a)           The Company shall have executed each of the Transaction Documents
and delivered the same to the Investor;


(b)           The Company shall have issued or caused to be issued to the
Investor (i) one or more certificates representing the Commitment Shares free
from all restrictive and other legends or (ii) a number of shares of Common
Stock equal to the number of Commitment Shares as DWAC Shares, in each case in
accordance with Section 6(b);


(c)   The Common Stock shall be listed or quoted on the Principal Market,
trading in the Common Stock shall not have been within the last 365 days
suspended by the SEC or the Principal Market, and all Securities to be issued by
the Company to the Investor pursuant to this Agreement shall have been approved
for listing or quotation on the Principal Market in accordance with the
applicable rules and regulations of the Principal Market, subject only to
official notice of issuance;
 
 
18

--------------------------------------------------------------------------------

 
 
(d)           The Investor shall have received the opinions of the Company's
legal counsel dated as of the Commencement Date substantially in the form of
Exhibit A attached hereto;


(e)           The representations and warranties of the Company shall be true
and correct in all material respects (except to the extent that any of such
representations and warranties is already qualified as to materiality in Section
4 above, in which case, such representations and warranties shall be true and
correct without further qualification) as of the date hereof and as of the
Commencement Date as though made at that time (except for representations and
warranties that speak as of a specific date, which shall be true and correct as
of such date) and the Company shall have performed, satisfied and complied with
the covenants, agreements and conditions required by the Transaction Documents
to be performed, satisfied or complied with by the Company at or prior to the
Commencement Date.  The Investor shall have received a certificate, executed by
the CEO, President or CFO of the Company, dated as of the Commencement Date, to
the foregoing effect in the form attached hereto as Exhibit B;


(f)           The Board of Directors of the Company shall have adopted
resolutions in the form attached hereto as Exhibit C which shall be in full
force and effect without any amendment or supplement thereto as of the
Commencement Date;


(g)           As of the Commencement Date, the Company shall have reserved out
of its authorized and unissued Common Stock, solely for the purpose of effecting
purchases of Purchase Shares hereunder, 12,000,000 shares of Common Stock;


(h)           The Commencement Irrevocable Transfer Agent Instructions and the
Notice of Effectiveness of Registration Statement each shall have been delivered
to and acknowledged in writing by the Company and the Company's Transfer Agent
(or any successor transfer agent);


(i)           The Company shall have delivered to the Investor a certificate
evidencing the incorporation and good standing of the Company in the State of
Nevada issued by the Secretary of State of the State of Nevada as of a date
within ten (10) Business Days of the Commencement Date;


(j)           The Company shall have delivered to the Investor a certified copy
of the Articles of Incorporation as certified by the Secretary of State of the
State of Nevada within ten (10) Business Days of the Commencement Date;


(k)           The Company shall have delivered to the Investor a secretary's
certificate executed by the Secretary of the Company, dated as of the
Commencement Date, in the form attached hereto as Exhibit D;


(l)           The Registration Statement covering the resale of the Commitment
Shares and Purchase Shares shall have been declared effective under the
Securities Act by the SEC and no stop order with respect to the Registration
Statement shall be pending or threatened by the SEC. The Company shall have
prepared and filed with the SEC, not later than one (1) Business Day after the
effective date of the Registration Statement, a final and complete prospectus
(the preliminary form of which shall be included in the Registration Statement)
and shall have delivered to the Investor a true and complete copy thereof. Such
prospectus shall be current and available for the resale by the Investor of all
of the Securities covered thereby. The Current Report shall have been filed with
the SEC, as required pursuant to Section 5(a). All reports, schedules,
registrations, forms, statements, information and other documents required to
have been filed by the Company with the SEC at or prior to the Commencement Date
pursuant to the reporting requirements of the Exchange Act shall have been filed
with the SEC within the applicable time periods prescribed for such filings
under the Exchange Act;
 
 
19

--------------------------------------------------------------------------------

 


(m)          No Event of Default (as defined below) has occurred, or any event
which, after notice and/or lapse of time, would become an Event of Default has
occurred;


(n)           All federal, state and local governmental laws, rules and
regulations applicable to the transactions contemplated by the Transaction
Documents and necessary for the execution, delivery and performance of the
Transaction Documents and the consummation of the transactions contemplated
thereby in accordance with the terms thereof shall have been complied with, and
all consents, authorizations and orders of, and all filings and registrations
with, all federal, state and local courts or governmental agencies and all
federal, state and local regulatory or self-regulatory agencies necessary for
the execution, delivery and performance of the Transaction Documents and the
consummation of the transactions contemplated thereby in accordance with the
terms thereof shall have been obtained or made, including, without limitation,
in each case those required under the Securities Act, the Exchange Act,
applicable state securities or “Blue Sky” laws or applicable rules and
regulations of the Principal Market, or otherwise required by the SEC, the
Principal Market or any state securities regulators;
 
(o)           No statute, regulation, order, decree, writ, ruling or injunction
shall have been enacted, entered, promulgated, threatened or endorsed by any
federal, state, local or foreign court or governmental authority of competent
jurisdiction which prohibits the consummation of or which would materially
modify or delay any of the transactions contemplated by the Transaction
Documents; and
 
(p)           No action, suit or proceeding before any federal, state, local or
foreign arbitrator or any court or governmental authority of competent
jurisdiction shall have been commenced or threatened, and no inquiry or
investigation by any federal, state, local or foreign governmental authority of
competent jurisdiction shall have been commenced or threatened, against the
Company, or any of the officers, directors or affiliates of the Company, seeking
to restrain, prevent or change the transactions contemplated by the Transaction
Documents, or seeking material damages in connection with such transactions.
 
9.   INDEMNIFICATION.


In consideration of the Investor's execution and delivery of the Transaction
Documents and acquiring the Securities hereunder and in addition to all of the
Company's other obligations under the Transaction Documents, the Company shall
defend, protect, indemnify and hold harmless the Investor and all of its
affiliates, stockholders, officers, directors, employees and direct or indirect
investors and any of the foregoing Person's agents or other representatives
(including, without limitation, those retained in connection with the
transactions contemplated by this Agreement) (collectively, the "Indemnitees")
from and against any and all actions, causes of action, suits, claims, losses,
costs, penalties, fees, liabilities and damages, and expenses in connection
therewith (irrespective of whether any such Indemnitee is a party to the action
for which indemnification hereunder is sought), and including reasonable
attorneys' fees and disbursements (the "Indemnified Liabilities"), incurred by
any Indemnitee as a result of, or arising out of, or relating to (a) any
misrepresentation or breach of any representation or warranty made by the
Company in the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, (b) any breach of any covenant,
agreement or obligation of the Company contained in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby, or
(c) any cause of action, suit or claim brought or made against such Indemnitee
and arising out of or resulting from the execution, delivery, performance or
enforcement of the Transaction Documents or any other certificate, instrument
or  document contemplated hereby or thereby, other than, in the case of clause
(c), with respect to Indemnified Liabilities which directly and primarily result
from the fraud, gross negligence or willful misconduct of an Indemnitee. The
indemnity in this Section 9 shall not apply to amounts paid in settlement of any
claim if such settlement is effected without the prior written consent of the
Company, which consent shall not be unreasonably withheld, conditioned or
delayed. To the extent that the foregoing undertaking by the Company may be
unenforceable for any reason, the Company shall make the maximum contribution to
the payment and satisfaction of each of the Indemnified Liabilities which is
permissible under applicable law.  Payment under this indemnification shall be
made within thirty (30) days from the date Investor makes written request for
it. A certificate containing reasonable detail as to the amount of such
indemnification submitted to the Company by Investor shall be conclusive
evidence, absent manifest error, of the amount due from the Company to Investor.
If any action shall be brought against any Indemnitee in respect of which
indemnity may be sought pursuant to this Agreement, such Indemnitee shall
promptly notify the Company in writing, and the Company shall have the right to
assume the defense thereof with counsel of its own choosing reasonably
acceptable to the Indemnitee. Any Indemnitee shall have the right to employ
separate counsel in any such action and participate in the defense thereof, but
the fees and expenses of such counsel shall be at the expense of such
Indemnitee, except to the extent that (i) the employment thereof has been
specifically authorized by the Company in writing, (ii) the Company has failed
after a reasonable period of time to assume such defense and to employ counsel
or (iii) in such action there is, in the reasonable opinion of such separate
counsel, a material conflict on any material issue between the position of the
Company and the position of such Indemnitee, in which case the Company shall be
responsible for the reasonable fees and expenses of no more than one such
separate counsel.
 
 
20

--------------------------------------------------------------------------------

 


10.           EVENTS OF DEFAULT.


An "Event of Default" shall be deemed to have occurred at any time as any of the
following events occurs:


(a)           the effectiveness of a registration statement registering the
resale of the Securities lapses for any reason (including, without limitation,
the issuance of a stop order or similar order) or such registration statement
(or the prospectus forming a part thereof) is unavailable to the Investor for
resale of any or all of the Securities to be issued to the Investor under the
Transaction Documents, and such lapse or unavailability continues for a period
of ten (10) consecutive Business Days or for more than an aggregate of thirty
(30) Business Days in any 365-day period, but excluding a lapse or
unavailability where (i) the Company terminates a registration statement after
the Investor has confirmed in writing that all of the Securities covered thereby
have been resold or (ii) the Company supersedes one registration statement with
another registration statement, including (without limitation) by terminating a
prior registration statement when it is effectively replaced with a new
registration statement covering Securities (provided in the case of this clause
(ii) that all of the Securities covered by the superseded (or terminated)
registration statement that have not theretofore been resold are included in the
superseding (or new) registration statement);


(b)           the suspension of the Common Stock from trading on the Principal
Market for a period of three (3) consecutive Business Days, provided that the
Company may not direct the Investor to purchase any shares of Common Stock
during any such suspension;


(c)   the delisting of the Common Stock from the OTCQB operated by the OTC
Markets Group, Inc., provided, however, that the Common Stock is not immediately
thereafter trading on the New York Stock Exchange, The NASDAQ Capital Market,
The NASDAQ Global Market, The NASDAQ Global Select Market, the NYSE MKT, the
NYSE Arca, the OTC Bulletin Board or the OTCQX operated by the OTC Markets
Group, Inc. (or nationally recognized successor to any of the foregoing);
 
(d)           the failure for any reason by the Transfer Agent to issue Purchase
Shares to the Investor within three (3) Business Days after the applicable
Purchase Date or Accelerated Purchase Date (as applicable) on which the Investor
is entitled to receive such Purchase Shares;


(e)           the Company breaches any representation, warranty, covenant or
other term or condition under any Transaction Document if such breach could have
a Material Adverse Effect and except, in the case of a breach of a covenant
which is reasonably curable, only if such breach continues for a period of at
least five (5) Business Days;


(f)           if any Person commences a proceeding against the Company pursuant
to or within the meaning of any Bankruptcy Law;


(g)           if the Company, pursuant to or within the meaning of any
Bankruptcy Law, (i) commences a voluntary case, (ii) consents to the entry of an
order for relief against it in an involuntary case, (iii) consents to the
appointment of a Custodian of it or for all or substantially all of its
property, or (iv) makes a general assignment for the benefit of its creditors or
is generally unable to pay its debts as the same become due;
 
 
21

--------------------------------------------------------------------------------

 


(h)           a court of competent jurisdiction enters an order or decree under
any Bankruptcy Law that (i) is for relief against the Company in an involuntary
case, (ii) appoints a Custodian of the Company or for all or substantially all
of its property, or (iii) orders the liquidation of the Company or any
Subsidiary; or


(i)            if at any time the Company is not eligible to transfer its Common
Stock electronically as DWAC Shares.


In addition to any other rights and remedies under applicable law and this
Agreement, so long as an Event of Default has occurred and is continuing, or if
any event which, after notice and/or lapse of time, would become an Event of
Default, has occurred and is continuing, or so long as the Closing Sale Price is
below the Floor Price, the Company shall not deliver to the Investor any Regular
Purchase Notice or Accelerated Purchase Notice.


11.          TERMINATION


This Agreement may be terminated only as follows:


(a)           If pursuant to or within the meaning of any Bankruptcy Law, the
Company commences a voluntary case or any Person commences a proceeding against
the Company, a Custodian is appointed for the Company or for all or
substantially all of its property, or the Company makes a general assignment for
the benefit of its creditors (any of which would be an Event of Default as
described in Sections 10(f), 10(g) and 10(h) hereof), this Agreement shall
automatically terminate without any liability or payment to the Company (except
as set forth below) without further action or notice by any Person.


(b)           In the event that the Commencement shall not have occurred on or
before August 31, 2014, due to the failure to satisfy the conditions set forth
in Sections 7 and 8 above with respect to the Commencement, either the Company
or the Investor shall have the option to terminate this Agreement at the close
of business on such date or thereafter without liability of any party to any
other party (except as set forth below); provided, however, that the right to
terminate this Agreement under this Section 11(b) shall not be available to any
party if such party is then in breach of any covenant or agreement contained in
this Agreement or any representation or warranty of such party contained in this
Agreement fails to be true and correct such that the conditions set forth in
Section 7(c) or Section 8(e), as applicable, could not then be satisfied.


(c)           At any time after the Commencement Date, the Company shall have
the option to terminate this Agreement for any reason or for no reason by
delivering notice (a “Company Termination Notice”) to the Investor electing to
terminate this Agreement without any liability whatsoever of any party to any
other party under this Agreement (except as set forth below).  The Company
Termination Notice shall not be effective until one (1) Business Day after it
has been received by the Investor.


(d)           This Agreement shall automatically terminate on the date that the
Company sells and the Investor purchases the full Available Amount as provided
herein, without any action or notice on the part of any party and without any
liability whatsoever of any party to any other party under this Agreement
(except as set forth below).


(e)           If, for any reason or for no reason, the full Available Amount has
not been purchased in accordance with Section 2 of this Agreement by the
Maturity Date, this Agreement shall automatically terminate on the Maturity
Date, without any action or notice on the part of any party and without any
liability whatsoever of any party to any other party under this Agreement
(except as set forth below).
 
 
22

--------------------------------------------------------------------------------

 


Except as set forth in Sections 11(a) (in respect of an Event of Default under
Sections 10(f), 10(g) and 10(h)), 11(d) and 11(e), any termination of this
Agreement pursuant to this Section 11 shall be effected by written notice from
the Company to the Investor, or the Investor to the Company, as the case may be,
setting forth the basis for the termination hereof.  The representations and
warranties and covenants of the Company and the Investor contained in Sections
3, 4, 5, and 6 hereof, the indemnification provisions set forth in Section 9
hereof and the agreements and covenants set forth in Sections 10, 11 and 12
shall survive the Commencement and any termination of this Agreement.  No
termination of this Agreement shall (i) affect the Company’s or the Investor’s
rights or obligations under (A) this Agreement with respect to pending Regular
Purchases and Accelerated Purchases and the Company and the Investor shall
complete their respective obligations with respect to any pending Regular
Purchases and Accelerated Purchases under this Agreement and (B) the
Registration Rights Agreement, which shall survive any such termination, or (ii)
be deemed to release the Company or the Investor from any liability for
intentional misrepresentation or willful breach of any of the Transaction
Documents.
 
12.          MISCELLANEOUS.


(a)           Governing Law; Jurisdiction; Jury Trial.  The corporate laws of
the State of Nevada shall govern all issues concerning the relative rights of
the Company and its stockholders. All other questions concerning the
construction, validity, enforcement and interpretation of this Agreement and the
other Transaction Documents shall be governed by the internal laws of the State
of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York.  Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the State of New York,
County of New York, for the adjudication of any dispute hereunder or under the
other Transaction Documents or in connection herewith or therewith, or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper.  Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.  EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT
OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.


(b)          Counterparts.  This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party; provided that a facsimile signature or
signature delivered by e-mail in a “.pdf” format data file shall be considered
due execution and shall be binding upon the signatory thereto with the same
force and effect as if the signature were an original signature.


(c)           Headings.  The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.


(d)          Severability.  If any provision of this Agreement shall be invalid
or unenforceable in any jurisdiction, such invalidity or unenforceability shall
not affect the validity or enforceability of the remainder of this Agreement in
that jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.
 
 
23

--------------------------------------------------------------------------------

 


(e)           Entire Agreement.  The Transaction Documents supersede all other
prior oral or written agreements between the Investor, the Company, their
affiliates and Persons acting on their behalf with respect to the subject matter
thereof, and this Agreement, the other Transaction Documents and the instruments
referenced herein contain the entire understanding of the parties with respect
to the matters covered herein and therein and, except as specifically set forth
herein or therein, neither the Company nor the Investor makes any
representation, warranty, covenant or undertaking with respect to such
matters.  The Company acknowledges and agrees that is has not relied on, in any
manner whatsoever, any representations or statements, written or oral, other
than as expressly set forth in the Transaction Documents.


(f)           Notices.  Any notices, consents or other communications required
or permitted to be given under the terms of this Agreement must be in writing
and will be deemed to have been delivered: (i) upon receipt when delivered
personally; (ii) upon receipt when sent by facsimile or email (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one Business Day after deposit with
a nationally recognized overnight delivery service, in each case properly
addressed to the party to receive the same. The addresses for such
communications shall be:


If to the Company:
HPEV, Inc.
8875 Hidden River Pkwy, Suite 300
Tampa, Florida 33637
Telephone:  (813) 975-7467
Facsimile:
E-mail:
Attention:


With a copy to (which shall not constitute notice or service of process):
David Lubin & Associates, PLLC
10 Union Avenue, Suite 10
Lynbrook, NY 11563
Telephone:   (516) 887-8200
Facsimile:      (516) 887-8250
E-mail:            david@dlubinassociates.com
Attention:     David Lubin, Esq.


If to the Investor:
Lincoln Park Capital Fund, LLC
440 North Wells, Suite 410
Chicago, IL 60654
Telephone:   312-822-9300
Facsimile:      312-822-9301
E-mail:            jscheinfeld@lpcfunds.com/jcope@lpcfunds.com
Attention:     Josh Scheinfeld/Jonathan Cope
 
 
24

--------------------------------------------------------------------------------

 


With a copy to (which shall not constitute notice or service of process):
Greenberg Traurig, LLP
The MetLife Building
200 Park Avenue
New York, NY 10166
Telephone:   (212) 801-9200
Facsimile:      (212) 801-6400
E-mail:            marsicoa@gtlaw.com
Attention:     Anthony J. Marsico, Esq.


If to the Transfer Agent:
Transfer Online, Inc.
512 SE Salmon Street
Portland, OR 97214
Telephone:   (503) 227-2950
Facsimile:      (503) 227-6874
Email:             carolyn@transferonline.com
Attention:     Carolyn Hall


or at such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party three (3) Business Days prior to the effectiveness of such
change.  Written confirmation of receipt (A) given by the recipient of such
notice, consent or other communication, (B) mechanically or electronically
generated by the sender's facsimile machine or email account containing the
time, date, and recipient facsimile number or email address, as applicable, and
an image of the first page of such transmission or (C) provided by a nationally
recognized overnight delivery service, shall be rebuttable evidence of personal
service, receipt by facsimile or receipt from a nationally recognized overnight
delivery service in accordance with clause (i), (ii) or (iii) above,
respectively.


(g)           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and
assigns.  The Company shall not assign this Agreement or any rights or
obligations hereunder without the prior written consent of the Investor,
including by merger or consolidation.  The Investor may not assign its rights or
obligations under this Agreement.


(h)           No Third Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.


(i)            Publicity.  The Company shall afford the Investor and its counsel
with the opportunity to review and comment upon, shall consult with the Investor
and its counsel on the form and substance of, and shall give due consideration
to all such comments from the Investor or its counsel on, any press release, SEC
filing or any other public disclosure by or on behalf of the Company relating to
the Investor, its purchases hereunder or any aspect of the Transaction Documents
or the transactions contemplated thereby, not less than 24 hours prior to the
issuance, filing or public disclosure thereof. The Investor must be provided
with a final version of any such press release, SEC filing or other public
disclosure at least 24 hours prior to any release, filing or use by the Company
thereof. The Company agrees and acknowledges that its failure to fully comply
with this provision constitutes a Material Adverse Effect.
 
 
25

--------------------------------------------------------------------------------

 


(j)           Further Assurances.  Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to consummate and make
effective, as soon as reasonably possible, the Commencement, and to carry out
the intent and accomplish the purposes of this Agreement and the consummation of
the transactions contemplated hereby.


(k)           No Financial Advisor, Placement Agent, Broker or Finder.    The
Company represents and warrants to the Investor that, except as disclosed in
Schedule 4(w), it has not engaged any financial advisor, placement agent, broker
or finder in connection with the transactions contemplated hereby.  The Investor
represents and warrants to the Company that it has not engaged any financial
advisor, placement agent, broker or finder in connection with the transactions
contemplated hereby.  The Company shall be responsible for the payment of any
fees or commissions, if any, of any financial advisor, placement agent, broker
or finder relating to or arising out of the transactions contemplated
hereby.  The Company shall pay, and hold the Investor harmless against, any
liability, loss or expense (including, without limitation, attorneys' fees and
out of pocket expenses) arising in connection with any such claim.


(l)            No Strict Construction.  The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.


(m)          Remedies, Other Obligations, Breaches and Injunctive Relief.  The
Investor’s remedies provided in this Agreement, including, without limitation,
the Investor’s remedies provided in Section 9, shall be cumulative and in
addition to all other remedies available to the Investor under this Agreement,
at law or in equity (including a decree of specific performance and/or other
injunctive relief), no remedy of the Investor contained herein shall be deemed a
waiver of compliance with the provisions giving rise to such remedy and nothing
herein shall limit the Investor's right to pursue actual damages for any failure
by the Company to comply with the terms of this Agreement.  The Company
acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to the Investor and that the remedy at law for any such breach
may be inadequate.  The Company therefore agrees that, in the event of any such
breach or threatened breach, the Investor shall be entitled, in addition to all
other available remedies, to an injunction restraining any breach, without the
necessity of showing economic loss and without any bond or other security being
required.


(n)           Enforcement Costs.  If: (i) this Agreement is placed by the
Investor in the hands of an attorney for enforcement or is enforced by the
Investor through any legal proceeding; (ii) an attorney is retained to represent
the Investor in any bankruptcy, reorganization, receivership or other
proceedings affecting creditors' rights and involving a claim under this
Agreement; or (iii) an attorney is retained to represent the Investor in any
other proceedings whatsoever in connection with this Agreement, then the Company
shall pay to the Investor, as incurred by the Investor, all reasonable costs and
expenses including attorneys' fees incurred in connection therewith, in addition
to all other amounts due hereunder.


(o)           Amendment and Waiver; Failure or Indulgence Not Waiver.  No
provision of this Agreement may be amended or waived by the parties from and
after the date that is one (1) Business Day immediately preceding the filing of
the Registration Statement with the SEC. Subject to the immediately preceding
sentence, (i) no provision of this Agreement may be amended other than by a
written instrument signed by both parties hereto and (ii) no provision of this
Agreement may be waived other than in a written instrument signed by the party
against whom enforcement of such waiver is sought. No failure or delay in the
exercise of any power, right or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such power, right or
privilege preclude other or further exercise thereof or of any other right,
power or privilege.






*     *     *     *     *
 
 
 
26

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Investor and the Company have caused this Purchase
Agreement to be duly executed as of the date first written above.


 

  THE COMPANY:       HPEV, INC.           By: /s/ Timothy
Hassett                                    Name: Timothy Hassett  
Title:   Chairman and Chief Executive Officer           INVESTOR:       LINCOLN
PARK CAPITAL FUND, LLC
BY: LINCOLN PARK CAPITAL, LLC
BY: ALEX NOAH INVESTORS, INC.
          By: /s/ Jonathan Cope                                   Name: Jonathan
Cope   Title:   President

 




 
27

--------------------------------------------------------------------------------

 


SCHEDULES


Schedule 4(a)
Organization and Qualification

Schedule 4(c) 
Capitalization

Schedule 4(e)
No Conflicts

Schedule 4(f)
SEC Documents

Schedule 4(h) 
Absence of Litigation

Schedule 4(w)
Agent’s Fees


 
EXHIBITS


Exhibit A
Form of Company Counsel Opinion

Exhibit B
Form of Officer’s Certificate

Exhibit C
Form of Resolutions of Board of Directors of the Company

Exhibit D
Form of Secretary’s Certificate

Exhibit E
Form of Letter to Transfer Agent

 

 
 
28

--------------------------------------------------------------------------------

 


DISCLOSURE SCHEDULES




Schedule 4(a) -- Organization and Qualification


Schedule 4(c) -- Capitalization


Schedule 4(e) -- No Conflicts


Schedule 4(f) -- SEC Documents


Schedule 4(h) -- Absence of Litigation


Schedule 4(w) -- Agent’s Fees






 
29

--------------------------------------------------------------------------------

 
 
EXHIBIT A


FORM OF COMPANY COUNSEL OPINION


Capitalized terms used herein but not defined herein, have the meaning set forth
in the Purchase Agreement.  Based on the foregoing, and subject to the
assumptions and qualifications set forth herein, we are of the opinion that:


1.      The Company is a corporation existing and in good standing under the
laws of the State of Nevada.
 
2.      The Company has the corporate power to execute and deliver, and perform
its obligations under, each Transaction Document to which it is a party.  The
Company has the corporate power to conduct its business as, to the best of our
knowledge, it is now conducted, and to own and use the properties owned and used
by it.
 
3.      The execution, delivery and performance by the Company of the
Transaction Documents to which it is a party have been duly authorized by all
necessary corporate action on the part of the Company.  The execution and
delivery of the Transaction Documents by the Company, the performance of the
obligations of the Company thereunder and the consummation by it of the
transactions contemplated therein have been duly authorized and approved by the
Company's Board of Directors and no further consent, approval or authorization
of the Company, its Board of Directors or its stockholders is required.  The
Transaction Documents to which the Company is a party have been duly executed
and delivered by the Company and are the valid and binding obligations of the
Company, enforceable against the Company in accordance with their terms except
as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting creditor’s rights and remedies.
 
4.      The execution, delivery and performance by the Company of the
Transaction Documents, the consummation by the Company of the transactions
contemplated thereby including the offering, sale and issuance of the Commitment
Shares and the Purchase Shares in accordance with the terms and conditions of
the Purchase Agreement, and fulfillment and compliance with terms of the
Transaction Documents, does not and shall not: (i) conflict with, constitute a
breach of or default (or an event which, with the giving of notice or lapse of
time or both, constitutes or could constitute a breach or a default), under (a)
the Articles of Incorporation or the Bylaws of the Company, (b) any material
agreement, note, lease, mortgage, deed or other material instrument to which to
our knowledge the Company is a party or by which the Company or any of its
assets are bound (“Material Agreements”), (ii) result in any violation of any
statute, law, rule or regulation applicable to the Company, or (iii) to our
knowledge, violate any order, writ, injunction or decree applicable to the
Company or any of its subsidiaries.
 
5.      The issuance of the Purchase Shares and the Commitment Shares pursuant
to the terms and conditions of the Transaction Documents has been duly
authorized by all necessary corporate action on the part of the Company.  The
Commitment Shares are validly issued, fully paid and non-assessable, to our
knowledge, free of all taxes, liens, charges, restrictions, rights of first
refusal and preemptive rights. 12,000,000 shares of Common Stock have been
properly reserved for issuance as Purchase Shares under the Purchase Agreement.
When issued and paid for in accordance with the Purchase Agreement, the Purchase
Shares shall be validly issued, fully paid and non-assessable, to our knowledge,
free of all taxes, liens, charges, restrictions, rights of first refusal and
preemptive rights.  To our knowledge, the execution and delivery of the
Registration Rights Agreement do not, and the performance by the Company of its
obligations thereunder shall not, give rise to any rights of any other Person
for the registration under the Securities Act of any shares of Common Stock or
other securities of the Company which have not been waived.
 
 
30

--------------------------------------------------------------------------------

 
 
6.      As of the date hereof, the authorized capital stock of the Company
consists of __,___,___ shares of common stock, $0.001 par value per share, of
which to our knowledge __________ shares are issued and outstanding.
 
7.      Assuming the accuracy of the representations and your compliance with
the covenants made by you in the Transaction Documents, the offering, sale and
issuance of the  Commitment Shares and the Purchase Shares to you pursuant to
the Transaction Documents is exempt from registration under the Securities Act.
 
8.      Other than that which has been obtained and completed prior to the date
hereof, no authorization, approval, consent, filing or other order of any
federal or state governmental body, regulatory agency, or stock exchange or
market, or any court, or, to our knowledge, any third party is required to be
obtained by the Company to enter into and perform its obligations under the
Transaction Documents or for the Company to issue and sell the Commitment Shares
and the Purchase Shares as contemplated by the Transaction Documents.
 
9.      The Common Stock is registered pursuant to Section 12[(b)][(g)] of the
Exchange Act.  To our knowledge, since one year preceding the date of the
Purchase Agreement, the Company has been in compliance with the reporting
requirements of the Exchange Act applicable to it.  To our knowledge, since one
year preceding the date of the Purchase Agreement, the Company has not received
any written notice from any Person stating that the Company has not been in
compliance with any of the rules and regulations (including the requirements for
continued listing) of the Principal Market.
 
10.    The Company is not, and after giving effect to the issuance of the
Commitment Shares and the Purchase Shares and the application of the proceeds as
described in the Prospectus, will not be, an “investment company,” as that term
is defined in the Investment Company Act of 1940, as amended.


11.    Except as described in the Registration Statement and the Prospectus,
none of the Material Agreements grants to any person the right to require the
Company to file a registration statement under the Securities Act with respect
to any securities of the Company owned or to be owned by such person or to
require the Company to include such securities in the securities registered
pursuant to the Registration Statement or in any securities being registered
pursuant to any other registration statement filed by the Company under the
Securities Act.
 
[THE FOLLOWING MAY BE MADE IN A SEPARATE NEGATIVE ASSURANCES LETTER]
 
As counsel to the Company, we reviewed the Registration Statement and the
Prospectus, and participated in discussions with your representatives and those
of the Company, at which the contents of the Registration Statement and the
Prospectus were discussed.  Between the date of the Transaction Documents and
the time of the delivery of this letter, we participated in further discussions
with your representatives and those of the Company, and we reviewed certain
certificates of officers of the Company and public officials delivered to you
today.
 
The purpose of our engagement was not to establish or to confirm factual matters
set forth in the Registration Statement and the Prospectus, and we have not
undertaken any obligation to verify independently any of the factual matters set
forth in the Registration Statement and the Prospectus.  Moreover, many of the
determinations required to be made in the preparation of the Registration
Statement and the Prospectus involve matters of a non-legal nature.
 
 
31

--------------------------------------------------------------------------------

 
 
Subject to the foregoing, we confirm to you that, on the basis of the
information that we gained in the course of performing the services referred to
above, nothing came to our attention that caused us to believe that:  (a) the
Registration Statement, as of its effective date, contained an untrue statement
of a material fact or omitted to state a material fact required to be stated
therein or necessary to make the statements therein not misleading, or (b) the
Prospectus, as of its date and as of the date and time of delivery of this
letter, contained or contains any untrue statement of a material fact or omitted
or omits to state any material fact necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading; provided,
however, that we do not assume any responsibility for the accuracy, completeness
or fairness of the statements contained in the Registration Statement or the
Prospectus, and we do not express any belief as to the financial statements and
related notes, financial statement schedules or financial statistics or other
financial or accounting data and information contained in or omitted from the
Registration Statement or the Prospectus.
 
We inform you that the Registration Statement became effective under the
Securities Act on _______, 201__ and that no stop order suspending the
effectiveness of the Registration Statement has been issued under the Securities
Act.
 
We are not representing the Company in any pending litigation in which it is a
named defendant that challenges the validity or enforceability of, or seeks to
enjoin the performance of, the Transaction Documents.
 
Further, we confirm to you that the Registration Statement, as of its effective
date, and the Prospectus, as of its date, appeared to us on their face to
respond in all material respects to the requirements of Form S-1, except that
the foregoing statement does not address any requirement relating to financial
statements, notes or schedules and financial and accounting data or information
contained in or omitted from the Registration Statement or the Prospectus
Supplement.
 
 
32

--------------------------------------------------------------------------------

 
 
EXHIBIT B


FORM OF OFFICER’S CERTIFICATE


This Officer’s Certificate (“Certificate”) is being delivered pursuant to
Section 8(e) of that certain Purchase Agreement dated as of February 19, 2014,
(“Purchase Agreement”), by and between HPEV, INC., a Nevada corporation (the
“Company”), and LINCOLN PARK CAPITAL FUND, LLC (the “Investor”).  Terms used
herein and not otherwise defined shall have the meanings ascribed to them in the
Purchase Agreement.


The undersigned, ___________, ______________ of the Company, hereby certifies as
follows:


1.           I am the _____________ of the Company and make the statements
contained in this Certificate;


2.           The representations and warranties of the Company are true and
correct in all material respects (except to the extent that any of such
representations and warranties is already qualified as to materiality in Section
4 of the Purchase Agreement, in which case, such representations and warranties
are true and correct without further qualification) as of the date when made and
as of the Commencement Date as though made at that time (except for
representations and warranties that speak as of a specific date, in which case
such representations and warranties are true and correct as of such date);


3.           The Company has performed, satisfied and complied in all material
respects with covenants, agreements and conditions required by the Transaction
Documents to be performed, satisfied or complied with by the Company at or prior
to the Commencement Date.
 
4.   The Company has not taken any steps, and does not currently expect to take
any steps, to seek protection pursuant to any Bankruptcy Law nor does the
Company or any of its Subsidiaries have any knowledge or reason to believe that
its creditors intend to initiate involuntary bankruptcy or insolvency
proceedings. The Company is financially solvent and is generally able to pay its
debts as they become due.


IN WITNESS WHEREOF, I have hereunder signed my name on this ___ day of
___________.
 

 
______________________
  Name:   Title:

 
The undersigned as Secretary of HPEV, INC., a Nevada corporation, hereby
certifies that ___________ is the duly elected, appointed, qualified and acting
________ of _________ and that the signature appearing above is his genuine
signature.
 
 

  ___________________________________   Secretary

 
 
33

--------------------------------------------------------------------------------

 
 
EXHIBIT C


FORM OF COMPANY RESOLUTIONS
FOR SIGNING PURCHASE AGREEMENT


UNANIMOUS WRITTEN CONSENT OF
HPEV, INC.


In accordance with the corporate laws of the state of Nevada, the undersigned,
being all of the directors of HPEV, INC., a Nevada corporation (the
“Corporation”) do hereby consent to and adopt the following resolutions as the
action of the Board of Directors for and on behalf of the Corporation and hereby
direct that this Consent be filed with the minutes of the proceedings of the
Board of Directors:


WHEREAS, there has been presented to the Board of Directors of the Corporation a
draft of the Purchase Agreement (the “Purchase Agreement”) by and between the
Corporation and Lincoln Park Capital Fund, LLC (“Lincoln Park”), providing for
the purchase by Lincoln Park of up to Ten Million Dollars ($10,000,000) of the
Corporation’s common stock, $0.001 par value per share (the “Common Stock”); and


WHEREAS, after careful consideration of the Purchase Agreement, the documents
incident thereto and other factors deemed relevant by the Board of Directors,
the Board of Directors has determined that it is advisable and in the best
interests of the Corporation to engage in the transactions contemplated by the
Purchase Agreement, including, but not limited to, the issuance of 671,785
shares of Common Stock to Lincoln Park as a commitment fee (the “Commitment
Shares”) and the sale of shares of Common Stock to Lincoln Park up to the
available amount under the Purchase Agreement (the "Purchase Shares").


Transaction Documents
 
NOW, THEREFORE, BE IT RESOLVED, that the transactions described in the Purchase
Agreement are hereby approved and ________________________________________ (the
“Authorized Officers”) are severally authorized to execute and deliver the
Purchase Agreement, and any other agreements or documents contemplated thereby
including, without limitation, a registration rights agreement (the
“Registration Rights Agreement”) providing for the registration of the shares of
the Company’s Common Stock issuable in respect of the Purchase Agreement on
behalf of the Corporation, with such amendments, changes, additions and
deletions as the Authorized Officers may deem to be appropriate and approve on
behalf of, the Corporation, such approval to be conclusively evidenced by the
signature of an Authorized Officer thereon; and
 
FURTHER RESOLVED, that the terms and provisions of the Registration Rights
Agreement by and among the Corporation and Lincoln Park are hereby approved and
the Authorized Officers are authorized to execute and deliver the Registration
Rights Agreement (pursuant to the terms of the Purchase Agreement), with such
amendments, changes, additions and deletions as the Authorized Officer may deem
appropriate and approve on behalf of, the Corporation, such approval to be
conclusively evidenced by the signature of an Authorized Officer thereon; and
 
FURTHER RESOLVED, that the terms and provisions of the forms of Commencement
Irrevocable Transfer Agent Instructions and Notice of Effectiveness of
Registration Statement (collectively, the “Instructions”) are hereby approved
and the Authorized Officers are authorized to execute and deliver the
Instructions on behalf of the Company in accordance with the Purchase Agreement,
with such amendments, changes, additions and deletions as the Authorized
Officers may deem appropriate and approve on behalf of, the Corporation, such
approval to be conclusively evidenced by the signature of an Authorized Officer
thereon; and
 
 
34

--------------------------------------------------------------------------------

 
 
Execution of Purchase Agreement
 
FURTHER RESOLVED, that the Corporation be and it hereby is authorized to execute
the Purchase Agreement providing for the purchase of up to Ten Million Dollars
($10,000,000) of the Corporation’s common stock; and
 
Issuance of Common Stock
 
FURTHER RESOLVED, that the Corporation is hereby authorized to issue to Lincoln
Park Capital Fund, LLC, 671,785 shares of Common Stock as Commitment Shares and
that upon issuance of the Commitment Shares pursuant to the Purchase Agreement
the Commitment Shares shall be duly authorized, validly issued, fully paid and
nonassessable with no personal liability attaching to the ownership thereof; and
 
FURTHER RESOLVED, that the Corporation is hereby authorized to issue shares of
Common Stock upon the purchase of Purchase Shares up to the Available Amount
under the Purchase Agreement in accordance with the terms of the Purchase
Agreement and that, upon issuance of the Purchase Shares pursuant to the
Purchase Agreement, the Purchase Shares will be duly authorized, validly issued,
fully paid and nonassessable with no personal liability attaching to the
ownership thereof; and
 
FURTHER RESOLVED, that the Corporation shall initially reserve 12,000,000 shares
of Common Stock for issuance as Purchase Shares under the Purchase Agreement.
 
Approval of Actions
 
FURTHER RESOLVED, that, without limiting the foregoing, the Authorized Officers
are, and each of them hereby is, authorized and directed to proceed on behalf of
the Corporation and to take all such steps as deemed necessary or appropriate,
with the advice and assistance of counsel, to cause the Corporation to
consummate the agreements referred to herein and to perform its obligations
under such agreements; and
 
FURTHER RESOLVED, that the Authorized Officers be, and each of them hereby is,
authorized, empowered and directed on behalf of and in the name of the
Corporation, to take or cause to be taken all such further actions and to
execute and deliver or cause to be executed and delivered all such further
agreements, amendments, documents, certificates, reports, schedules,
applications, notices, letters and undertakings and to incur and pay all such
fees and expenses as in their judgment shall be necessary, proper or desirable
to carry into effect the purpose and intent of any and all of the foregoing
resolutions, and that all actions heretofore taken by any officer or director of
the Corporation in connection with the transactions contemplated by the
agreements described herein are hereby approved, ratified and confirmed in all
respects.


IN WITNESS WHEREOF, the Board of Directors has executed and delivered this
Consent effective as of __________, 2014.




______________________


______________________


______________________


being all of the directors of HPEV, INC.
 
 
35

--------------------------------------------------------------------------------

 
 
EXHIBIT D


FORM OF SECRETARY’S CERTIFICATE


This Secretary’s Certificate (“Certificate”) is being delivered pursuant to
Section 8(k) of that certain Purchase Agreement dated as of February 19, 2014
(“Purchase Agreement”), by and between HPEV, INC., a Nevada corporation (the
“Company”) and LINCOLN PARK CAPITAL FUND, LLC (the “Investor”), pursuant to
which the Company may sell to the Investor up to Ten Million Dollars
($10,000,000) of the Company's Common Stock, $0.001 par value per share (the
"Common Stock").  Terms used herein and not otherwise defined shall have the
meanings ascribed to them in the Purchase Agreement.


The undersigned, ____________, Secretary of the Company, hereby certifies as
follows:


1.           I am the Secretary of the Company and make the statements contained
in this Secretary’s Certificate.


2.           Attached hereto as Exhibit A and Exhibit B are true, correct and
complete copies of the Company’s bylaws (“Bylaws”) and Restated Articles of
Incorporation (“Charter”), in each case, as amended through the date hereof, and
no action has been taken by the Company, its directors, officers or
stockholders, in contemplation of the filing of any further amendment relating
to or affecting the Bylaws or Charter.


3.           Attached hereto as Exhibit C are true, correct and complete copies
of the resolutions duly adopted by the Board of Directors of the Company on
_____________, at which a quorum was present and acting throughout.  Such
resolutions have not been amended, modified or rescinded and remain in full
force and effect and such resolutions are the only resolutions adopted by the
Company’s Board of Directors, or any committee thereof, or the stockholders of
the Company relating to or affecting (i) the entering into and performance of
the Purchase Agreement, or the issuance, offering and sale of the Purchase
Shares and the Commitment Shares and (ii) and the performance of the Company of
its obligation under the Transaction Documents as contemplated therein.


4.           As of the date hereof, the authorized, issued and reserved capital
stock of the Company is as set forth on Exhibit D hereto.


IN WITNESS WHEREOF, I have hereunder signed my name on this ___ day of
____________.
 
 

  _________________________   Secretary

 
The undersigned as ___________ of HPEV, INC., a Nevada corporation, hereby
certifies that ____________ is the duly elected, appointed, qualified and acting
Secretary of _________, and that the signature appearing above is his genuine
signature.
 
 

  ___________________________________

 
 
36

--------------------------------------------------------------------------------

 
 
EXHIBIT E


FORM OF LETTER TO THE TRANSFER AGENT FOR THE ISSUANCE OF THE COMMITMENTS SHARES
AT SIGNING OF THE PURCHASE AGREEMENT


 
[COMPANY LETTERHEAD]






[DATE]


[TRANSFER AGENT]
__________________
__________________
__________________


Re: Issuance of Common Stock to Lincoln Park Capital Fund, LLC


Dear ________,


On behalf of HPEV, INC., (the “Company”), you are hereby instructed to issue as
soon as possible a share certificate representing an aggregate of _______ shares
of our common stock in the name of Lincoln Park Capital Fund, LLC.  The share
certificate should be dated February 19, 2014.  I have included a true and
correct copy of a unanimous written consent executed by all of the members of
the Board of Directors of the Company adopting resolutions approving the
issuance of these shares.  The share certificate should bear the following
restrictive legend:


THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
APPLICABLE STATE SECURITIES LAWS, UNLESS SOLD PURSUANT TO: (1) RULE 144 UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR (2) AN OPINION OF HOLDER’S COUNSEL,
IN A CUSTOMARY FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
APPLICABLE STATE SECURITIES LAWS.
 
The share certificate should be sent as soon as possible via overnight mail to
the following address:


Lincoln Park Capital Fund, LLC
440 North Wells, Suite 410
Chicago, IL 60654
Attention: Josh Scheinfeld/Jonathan Cope


Thank you very much for your help.  Please call me at ______________ if you have
any questions or need anything further.


HPEV, INC.




BY:_____________________________
[name]
[title]






37


--------------------------------------------------------------------------------